Exhibit 10.2

 

FIRST AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

 

This First Amendment to Change in Control Agreement (“Agreement”) is made as of
the 14th day of July, 2016, by and among Mercantile Bank Corporation, a Michigan
corporation (the "Company”), Mercantile Bank of Michigan, a Michigan banking
corporation (the "Bank", and collectively with the Company, the "Employers", and
each an “Employer”), and Michael H. Price (the "Employee").

 

RECITALS

 

A.     The Employers and the Employee have entered into a Change in Control
Agreement dated as of November 19, 2015 (the "Change in Control Agreement")
which provides for a lump sum payment if Employee's employment is terminated
under certain circumstances within 24 months after a Change in Control (as
defined therein).

 

B.     The Employers and Employee have entered into an Employment Agreement
dated as of November 13, 2014, as amended by an amendment dated as May 28, 2015
(the "Employment Agreement").

 

C.     The Employers and Employee are, simultaneously herewith, amending the
Employment Agreement to implement a succession plan with respect to Employee's
employment.

 

D.     The Employers and Employee wish to amend the Change in Control Agreement
to adjust the lump sum payment payable to Employee on and after January 1, 2017.

 

E.     The Employers believe that entering into this Agreement is in the best
interest of their respective shareholders.

 

F.     The Employee believes that entering into this Agreement is in his best
interest.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants and obligations set forth in this
Agreement, to induce the Employee to remain in the employment of the Employers,
and for other good and valuable consideration, the Employers and the Employee
agree as follows:

 

1.     Section 1 of the Change in Control Agreement is amended in its entirety
as follows:

 

1.     Obligation of Employers upon Termination without Cause or Employee's
Termination with Good Reason Following a Change in Control. In the event that
during the Employment Period, an Employer terminates the Employee's employment
without Cause under Section 8.2 of the Employment Agreement, or the Employee
terminates his employment for Good Reason under Section 8.3 of the Employment
Agreement; or the Employee's employment is terminated for any other reason
except (i) for Cause under Section 8.1 of the Employment Agreement, (ii) without
Good Reason under Section 8.4 of the Employment Agreement, or (iii) for
Disability or death pursuant to Section 7 of the Employment Agreement, in each
case within 24 months after the occurrence of a Change in Control (as defined in
Exhibit A); the Bank shall pay and provide to the Employee, in addition to the
payments and benefits owing under the Employment Agreement, a lump sum payment
within fifteen (15) days after the effective date of the termination of
employment in the following amount: (a) if employment terminates before January
1, 2017, the sum of $500,000; (b) if employment terminates on or after January
1, 2017 and before the date of the 2017 annual meeting of shareholders, the sum
of $325,000; and (c) if employment terminates on or after the date of the 2017
annual meeting of shareholders, the sum of $150,000.

 

 
1

--------------------------------------------------------------------------------

 

 

2.     Miscellaneous.

 

(a)     Modifications/Waivers. No amendment or modification of any provision of
this Agreement shall be effective without the written agreement of all of the
parties executed by all of the parties.

 

(b)     Successors and Assigns. This Agreement shall be binding upon each
Employer and its respective successors and assigns, and shall be binding on
Employee and his successors, assigns, heirs and personal representatives.

 

(c)     Governing Law. This Agreement and the legal relations between the
parties shall be subject to and governed by the internal laws (and not the law
of conflicts) of the State of Michigan.

 

(d)     Integration. This Agreement, the Change in Control Agreement and any
document executed in connection with either of the foregoing embody the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior oral or written negotiations, agreements,
and understandings of the parties with respect to the subject matter hereof.

 

(e)     Severability. If a court of competent jurisdiction determines that any
one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect, such determination shall not affect the validity,
legality or enforceability of any other provision of this Agreement.

 

3.     Except as amended herein, the Change in Control Agreement shall remain in
full force and effect.

 

[Signatures on following page]

 

 
2

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the day and year first above
written.

 

 

MERCANTILE BANK CORPORATION

 

 

      By: /s/ Robert B. Kaminski                                Robert B.
Kaminski       Its: Executive Vice President and COO           MERCANTILE BANK
OF MICHIGAN           By: /s/ Robert B. Kaminski                               
Robert B. Kaminski   Its: President and CEO    

 

 

  EMPLOYEE       /s/ Michael H. Price                                          
                       Michael H. Price

 

 

 

                              

        

 

 

 

 

 

 3

 

 